DREW, Justice,
Retired:
The trial court in this case overruled defendant’s attack upon F.S.A. 790.01, subsection (2), on the ground that the same was unconstitutionally vague and uncertain in its description of the condemned act. We find no merit whatever in this contention. Wayne Zachary v. State, Fla., 269 So. 669, opinion filed November 22, 1972, and authorities therein cited. We have also examined the other assignments of error and find that they, too, are without merit.
Affirmed.
ROBERTS, C. ]., and ERVIN, CARLTON, BOYD, McCAIN and DEKLE, JJ., concur.